Citation Nr: 1116170	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-00 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 2007 for an award of service connection for an adjustment disorder with depressed mood.

2.  Entitlement to an effective date earlier than July 3, 2007 for an award of service connection for obstructive sleep apnea (OSA). 

3.  Entitlement to an initial evaluation in excess of 20 percent for chronic fibromyalgia syndrome (CFS) for the period from September 21, 1996 to August 29, 2004, and 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to August 1991 and from February 1994 to September 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on behalf of the New York, New York RO.  By that rating action, the RO, in part, granted service connection for CFS; an initial 20 percent rating was assigned from September 21, 1996, the date following the Veteran's separation from active duty.  The Veteran disagreed with the RO's assignment of an initial 20 percent rating to the above-cited disability to the Board. 

By a September 2007 rating action, the RO assigned a 40 percent rating to the service-connected CFS, effective September 4, 2007--the date of a VA examination report showing an increase in severity in this disability.  An October 2008 rating decision granted the 40 percent rating back to August 30, 2004, based on correspondence received from the Veteran.  Regardless, because a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, it follows that such a claim remains in controversy where less than the maximum benefit (i.e., 100 percent) is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this issue remains in appellate status.

This appeal also stems from a January 2008 rating action.  By that rating action, the RO granted service connection for an adjustment disorder with depressed mood and OSA; initial ratings of 10 and 50 percent were assigned, effective February 27, 2007 and July 3, 2007, respectively--the dates VA received the Veteran's original claims for compensation for the above-cited disabilities.  The Veteran disagreed with the effective dates of February 27, 2007 and July 3, 2007 assigned to the above-cited service-connected disabilities to the Board.  Thereafter, by a September 2008 rating action, the RO assigned an effective date of January 11, 2007 to the service-connected adjustment disorder with depressed mood; the date VA received the Veteran's petition to reopen a previously denied claim for service connection for this disability.  (See VA Form 21-4138, Statement in Support of Claim, prepared by the Veteran's representative and received by VA on January 11, 2007).

The Board notes that additional VA treatment records, dated from July to November 2009, were received by the RO after issuance of an October 2008 Supplemental Statement of the Case.  This new evidence, which consists of primary care follow-up visits to a VA facility, asserts contentions that were previously of record.  As such, the Board finds that referral to the RO for initial review of this evidence is not required.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to an initial evaluation in excess of 20 percent for the service-connected CFS for the period from September 21, 1996 to August 29, 2004, and 40 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for depression with memory loss in an unappealed February 1997 rating action. 

2.  On June 19, 2006, VA received a private medical report, containing the examining physician's opinion that the Veteran's mood-anxiety disorder, not otherwise specified, adjustment disorder was related to his military service, namely his psychological trauma stemming from his deployment to the Persian Gulf.  

3.  On January 11, 2007, VA received the Veteran's formal petition to reopen his previously denied claim for service connection for an adjustment disorder with mixed anxiety and depressed mood (previously denied as depression with memory loss). 

4.  On July 3, 2007, and at no time prior thereto, the RO received the Veteran's claim for service connection for OSA.  

5.  By a January 2008 rating action, the RO granted service connection for an adjustment disorder with mixed anxiety and depressed mood and OSA; with effective dates of February 20, 2007 and July 3, 2007, respectively.  

6.  By a September 2008 rating action, the RO assigned an effective date of January 11, 2007 to the award of service connection for an adjustment disorder with mixed anxiety and depressed mood. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 19, 2006 for a grant of service connection for an adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.156, 3.114, 3.155, 3.157(b)(2), 3.400, 20.1103 (2010).

2.  The criteria for an effective date prior to July 3, 2007 for a grant of service connection for OSA are not met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

(i) Duty to Notify

The appeals for earlier effective dates arise from disagreement with issues downstream from the initial grants of service connection.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and The United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.

(ii) Duty to Assist

The effective date issues on appeal turn on an application of the law to undisputed facts.  Thus, further assistance or examination could not aid in substantiating entitlement to earlier effective dates for service connection for the service-connected adjustment disorder with depressed mood and OSA.  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).
Similarly the Court has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).
II.  Merits Analysis

The Veteran seeks effective dates earlier than January 11, 2007 and July 3, 2007 for the awards of service connection for an adjustment disorder with mixed anxiety and depressed mood and OSA, respectively.  He contends that the effective date for the award of service connection for both of the above-cited disabilities should be September 1996 when he first exhibited symptoms of these disabilities.  See BVA Hearing Transcript (T.) at pages (pgs.) 16-18.  

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).

Under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).
Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).  A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a) (2010).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157(b)(1) (2010).  

Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2010).  However, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit.  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Brannon v. West, 12 Vet. App. 32, 34-35.

(i) Adjustment Disorder with Depressed Mood

The Veteran testified before the undersigned that the effective date for service connection for the service-connected adjustment disorder with depressed mood should be September 1996, based on the date of his separation from service.  See T. at page pg. 15.  Particularly, he noted that he was receiving treatment in service and directly thereafter, and therefore the record supported service connection at that time.

By a February 1997 rating action, the RO denied service connection for depression.  The Veteran was informed of the RO's decision in a letter, dated in March 1997.  As the Veteran did not perfect an appeal of this rating action, it became final.  38 U.S.C.A. § 7105 (West 2002).  The claim was denied because no current psychiatric disorder was found on post-service VA examination of the Veteran in December 1996.  Thus, the RO concluded that in-service diagnoses of anxiety and depression were acute and transitory and resolved without resulting in any chronic psychiatric disorder.  See February 1997 rating action.  

By a January 2008 rating action, the RO granted service connection for an adjustment disorder with depressed mood; an initial 10 percent rating was assigned, effective February 27, 2007--the date VA received the Veteran's original claim for compensation for the above-cited disability.  The RO granted service connection for the above-cited psychiatric disability on the basis of a November 2007 VA examination report, reflecting that the examining physician had related the above-cited psychiatric disability to the Veteran's military service.  (See November 2007 VA mental disorders examination report).  The Veteran disagreed with the effective date of February 27, 2007 assigned to the service-connected adjustment disorder with depressed mood to the Board.  Thereafter, by a September 2008 rating action, the RO assigned an effective date of January 11, 2007 to the service-connected adjustment disorder with depressed mood, which was the date VA received the Veteran's petition to reopen a previously denied claim for service connection for this disability.  (See VA Form 21-4138, Statement in Support of Claim, prepared by the Veteran's representative and received by VA on January 11, 2007).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim, such as here, may be reopened when new and material evidence is presented or secure with respect to that claim.  

The Board finds that subsequent to the RO's final February 1997 rating decision and prior to the January 11, 2007 receipt of the Veteran's petition to reopen his previously denied claim for service connection for an adjustment disorder with mixed anxiety and depressed mood (previously claimed as depression with memory loss), VA received a private medical record on June 19, 2006.  A review of that report reflects that the examining physician, D. H., M. D., had concluded that the Veteran's diagnosed mood-anxiety disorder, not otherwise specified, adjustment disorder, was related to his military service, namely his "deployment psychological trauma."  (See report, prepared by D. H., M. D., received by VA on June 19, 2006).  In claims to reopen, such as here, the above-cited private treatment record may be construed as an informal claim to reopen.  See 38 C.F.R. § 3.157(b)(2).  The above-cited private medical report was accompanied with VA Form 21-4138, Statement in Support of Claim, wherein the Veteran reported that he was attaching this report "to my appeal."  (See VA Form 21-4138, dated and signed by the Veteran and his accredited representative and received by VA on June 19, 2006).  The Veteran indicated that the report provided a detailed summary of his "situation."  Thus, with a liberal reading of the record and because the above-cited private medical report contains the examiner's opinion that his psychiatric disorder is related to his period of military service, the Board finds this report to constitute an informal claim to reopen a previously denied claim for service connection for an adjustment disorder with mixed anxiety and depressed mood (previously claimed as depression with memory loss) under the provisions of 38 C.F.R. § 3.157(b)(2).  

The Board finds that there is no correspondence from the Veteran or a representative added to the record between February 1997 and June 19, 2006 that could be construed as claim to reopen his previously denied claim for service-connection for the above-cited psychiatric disability.  The Board is cognizant of VA treatment records, dated in August 2004, February 2005, March 2006 and June 12, 2006, reflecting that the Veteran had complained of various psychological problems (e.g., frustration, despair and depression), had tested positive for depression but was without any evidence of a major depressive disorder (February 2005 and March 2006) and contain an assessment of "mood-dysthymia versus reaction depression."  However, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection.  Brannon, supra.  In addition, because the above-cited VA treatment records do not contain any evidence of any etiological relationship between any psychiatric pathology to a period of active military service or to a service-connected disability, they can not serve as an informal claim to reopen.  See 38 C.F.R. § 3.157 (a).  Overall, the Board finds that there is no VA or private medical evidence that could be accepted as a claim under 38 C.F.R. § 3.157 that was submitted after the final February 1997 rating action and prior to June 19, 2006.  

Thus, the Board finds that entitlement to an effective date of June 19, 2006, but no earlier, for the award of service connection for an adjustment disorder with mixed anxiety and depressed mood is granted. 

(ii) OSA

The Veteran maintains that because he experienced symptoms of sleep apnea when he was discharged from his second period of active military service, the effective date for service connection for his OSA should be September 1996.  (See T. at pg. 18).  On July 3, 2007, VA received VA Form 21-4138, Statement In Support of Claim, wherein the Veteran claimed, in part, entitlement to service connection for "SLEEP APNEA."  By an appealed January 2008 rating action, the RO granted service connection for OSA; an initial 50 percent evaluation was assigned, effective July 3, 2007, the date VA received his claim.  

The Board finds that a review of the claims file reflects that the only documents that mention the Veteran's OSA or sleep-related problems are VA and private treatment records, such as a December 1996 VA examination report showing that the Veteran had "sleep disturbance."  Although in claims to reopen and claims for an increase in disability compensation, treatment records may be construed as an informal claim, the same is not true for initial claims.  Specifically, in initial claims for service connection, such as the Veteran's claim for OSA, medical records may not serve as an informal claim.  38 C.F.R. § 3.157; Brannon, supra.  

In the absence of evidence of a claim for service connection for OSA filed prior to July 3, 2007, the Board concludes that the criteria for entitlement to an effective date prior to July 3, 2007 for a grant of service connection for OSA are not met.  The preponderance of the evidence is against this claim.  The benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107.  




ORDER

Entitlement to an effective date of June 19, 2006, for an award of service connection for an adjustment disorder with mixed anxiety and depressed mood is granted. 

Entitlement to an effective date prior to July 3, 2007, for the award of service connection for OSA is denied. 


REMAND

The Board has determined that a remand of the Veteran's initial rating claim for the service-connected CFS on appeal is warranted so that he may undergo further VA medical examination to determine its current severity.

VA last examined the Veteran's CFS in February 2010.  (See February 2010 VA General Medical examination report).  During the August 2010 hearing before the undersigned, the Veteran testified that symptoms associated with his CFS had increased in severity since the above-cited VA examination.  For example, he maintained that as a result of his CFS, he was unable to walk prolonged distances, was unable to operate a motor vehicle, and experienced daily falls and arm swelling.  (T. at pgs. 6-13).  He also mentioned experiencing blood clots in his legs that may or may not be related to the disability.  Therefore, further examination is required to obtain more contemporaneous medical findings.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In addition, a review of the claims files reflects that the Veteran has sought treatment for his CFS from the VA Medical Center (VAMC) in Gainesville, Florida up until November  2009.  As there might be more recent treatment records showing an increase in severity of the service-connected CFS, these should be secured by the RO/AMC on remand.  

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain all treatment records pertaining to the Veteran from the VAMC in Gainesville, Florida, the Jacksonville VA Outpatient Clinic, and any other appropriate VA facilities dating from November 2009 to the present.  All records/responses received should be associated with the claims files.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all available records and/or responses are obtained pursuant to the remand directives in paragraph (1), please schedule the Veteran for a VA examination to determine the nature and extent of his service connected chronic fibromyalgia syndrome.  The claims files and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims files has been reviewed.
   
The examiner should describe in detail all manifestations of the Veteran's fibromyalgia, to include whether the Veteran has related blood clots and whether they are associated with the disability. The examiner should also specifically identify which joints are affected by the fibromyalgia.
   
For each joint affected by this disability, the examiner should conduct and report on all appropriate range of motion testing, identifying when such motion is accompanied by pain and noting any objective evidence of that pain.
   
The extent of any incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.
   
The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state.
   
The examiner should specifically indicate any reflex abnormalities, muscle spasm, or other neurological manifestations associated with the Veteran's fibromyalgia.
The rationale for all opinions expressed must be provided.

3.  After completion of the above and any additional development deemed necessary, the issue of entitlement to an initial rating in excess of 20 percent for CFS from September 21, 1996 to August 29, 2004, and 40 percent thereafter, should be reviewed with consideration of all applicable laws and regulations.  The adjudication of the above-cited initial rating claim should include consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) are warranted. 
 
If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his initial evaluation claim.  His cooperation in VA's efforts to develop this claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


